Exhibit Table of Contents Financial Statements Page Proforma Balance Sheets 1 Proforma Statements of Income 2-3 Note to Proforma Combined Financial Statements 4 NETWORK CADENCE, INC. PROFORMA BALANCE SHEETS Unaudited June 30, 2009 Cadence II, LLC April 30, 2009 Network Cadence, Inc. Proforma Adjustments Proforma Consolidated ASSETS Current Assets Cash $ 540,479 $ 2,092 $ 542,571 Accounts receivable 1,372,860 — 1,372,860 Other current assets 72,163 — 72,163 Total current assets 1,985,503 2,092 1,987,595 Property and Equipment Computer related 74,927 — 74,927 Equipment and machinery 33,735 — 33,735 Other property and equipment 28,384 4,594 32,978 Subtotal 137,046 4,594 141,640 Accumulated depreciation (65,000 ) — (65,000 ) Net property and equipment 72,046 4,594 76,640 Other Assets Security deposits 22,785 — 22,785 TOTAL ASSETS $ 2,080,334 $ 6,686 $ 2,087,020 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 214,980 $ 1,385 $ 216,365 Current portion of long term debt 1,120,000 — 1,120,000 Accrued liabilities 41,184 11,575 52,759 Total current liabilities 1,376,163 12,960 1,389,123 Long term debt 1,680,000 — 1,680,000 Total liabilities 3,056,163 12,960 3,069,123 Commitments and Contingencies (Notes 1, 3, 4, 5, 7 and 8) Stockholders’ Equity (Deficit) Preferred stock - $0.001 par value, 5,000,000 shares authorized: No shares issued or outstanding Common stock - $0.001 par value, 100,000,000 shares authorized: 920 10,580 (1) 11,500 11,500,000 shares issued and outstanding Additional paid-in capital 44,080 (44,080 ) (2) — (Deficit) accumulated during the development stage (51,274 ) 51,274 (2) — Retained earnings (accumulated deficit) (993,603 ) (2) (993,603) Members equity (deficit) (975,829) 975,829 (2) — Total stockholders’ equity (deficit) (975,829) (6,274 ) — (982,103) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 2,080,334 $ 6,686 — $ 2,087,020 See notes to proforma financial statements. 1 NETWORK CADENCE, INC. PROFORMA STATEMENTS OF INCOME Unaudited Six months ended June 30, 2009 Cadence, LLC Six months ended April 30, 2009 Network Cadence, Inc. Proforma Adjustments Proforma Consolidated Revenue $ 4,445,989 $ — $ — $ 4,445,989 Cost of goods sold 2,145,231 — — 2,145,231 Gross profit 2,300,758 — — 2,300,758 Operating Expenses Salary and wages 515,140 — — 515,140 Recruiting and hiring expense 9,594 — — 9,594 Consulting expense 55,125 6,000 — 61,125 Marketing expense 285,799 — — 285,799 Rent 72,898 — — 72,898 Legal and accounting 53,667 3,760 — 57,427 Office expense 18,790 — — 18,790 Travel and entertainment 17,331 — — 17,331 Insurance 8,845 — — 8,845 IT 19,142 — — 19,142 Equipment rental 1,251 — — 1,251 Utilities 11,370 — — 11,370 Depreciation 28,112 948 — 29,060 Dues and subscriptions 6,206 — — 6,206 Other 7,603 1,008 17,774 (3) 26,385 Total operating expenses 1,110,874 11,716 17,774 1,140,364 Operating Income 1,189,884 (11,716 ) (17,774 ) 1,160,394 Other Income (Expense) Interest income (expense), net (10,344 ) — — (10,344 ) Other — Other income (expense) (10,344 ) — — (10,344 ) Net income $ 1,179,540 $ (11,716 ) $ (17,774 ) $ 1,150,050 See notes to proforma financial statements. 2 NETWORK CADENCE, INC. PROFORMA STATEMENTS OF INCOME Unaudited Year Ended December 31, 2008 Cadence, LLC Year Ended July 31, 2008 Network Cadence, Inc. Proforma Adjustments Proforma Consolidated Revenue $ 7,147,618 $ 500 $ — $ 7,148,118 Cost of goods sold 3,373,883 398 — 3,374,281 Gross profit 3,773,735 102 — 3,773,837 Operating Expenses Salary and wages 465,319 9,000 — 474,319 Recruiting and hiring expense 118,642 — — 118,642 Consulting expense 49,934 799 — 50,733 Marketing expense 248,517 — — 248,517 Rent 137,222 — — 137,222 Legal and accounting 78,685 15,935 — 94,620 Office expense 10,730 — — 10,730 Travel and entertainment 23,328 — — 23,328 Insurance 7,582 — — 7,582 IT 46,118 — — 46,118 Equipment rental 2,314 — — 2,314 Utilities 18,252 — — 18,252 Depreciation 26,769 — — 26,769 Dues and subscriptions 8,662 — — 8,662 Other 843 2,019 17,774 (3) 20,636 Total operating expenses 1,242,916 27,753 17,774 1,288,443 Operating Income 2,530,818 (27,651 ) (17,774 ) 2,485,393 Other Income (Expense) Interest income (expense), net 32,155 — — 32,155 Other 428 — — 428 Other income (expense) 32,584 — — 32,584 Net income $ 2,563,402 $ (27,651 ) $ (17,774 ) $ 2,517,977 See notes to proforma financial statements. 3 NETWORK CADENCE, INC: Note 1 to Unaudited Pro Forma Combined Financial Statements The following unaudited pro forma combined financial statements are presented to illustrate the estimated effects of Network Cadence, Inc. (“Network”) having entered into a Share Exchange Agreement (“the Exchange Agreement”), on August 31, 2009, with Cadence II, LLC (“Network Cadence”). Pursuant to the Exchange Agreement, we issued 10,580,000 shares of common stock in exchange for all of the membership interest in Network Cadence. Upon the closing of the transaction, Network Cadence became our wholly-owned subsidiary and Network Cadence’s sole member became the owner of 92.0% of our outstanding common stock. The unaudited pro forma combined balance sheet as of June 30, 2009 assumes that the Exchange Agreement was consummated on June 30, 2009. The information presented in the unaudited pro forma combined financial statements does not purport to represent what the financial position would have been had the Exchange Agreement occurred as of June 30, 2009, nor is it indicative of future financial position.
